— In a proceeding to invalidate a petition designating Francis W. Hein and James P. Cable as candidates in the Republican Party primary election to be held on September 13, 1983, for the office of Member of the Republican County Committee, 77th Election District, Town of Huntington, the appeal is from a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 18, 1983, which, after a hearing, granted the application. Appeal dismissed, without costs or disbursements. As this appeal involves a question of fact and the transcript was not submitted, this court does not have a sufficient basis to review the determination of the Supreme Court and the appeal must be dismissed. Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.